TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00640-CV


Rainbow Group, Ltd. and Alan Sager, Appellants

v.

Josephine Johnson, Jennifer Casey, Seantel Wilmes, and Ava Lott, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. 92-02221, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellants Rainbow Group, Ltd. and Alan Sager filed with this Court an unopposed
motion to dismiss appeal, informing this Court that the parties have settled their dispute and their
appeal is now moot.  Accordingly, we grant the motion and dismiss the appeal.  See Tex. R. App.
P. 42.1(a)(1).


  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed on Appellants' Motion
Filed:   February 20, 2004